Exhibit 10.49

 

RETENTION AGREEMENT

 

THIS RETENTION AGREEMENT (the “Agreement”) by and between INCYTE CORPORATION, a
Delaware corporation (the “Company”), and Kenneth Jacobsen (the “Executive”),
effective as of the 21 day of November, 2003.

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to induce the Executive
to continue to be employed by the Company on an “at will” basis by providing the
Executive with certain benefits upon termination of the Executive’s employment
under certain circumstances as set forth herein. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

SECTION 1. DEFINITIONS.

 

(a) “Annual Base Salary” means the highest rate of annual base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated companies in respect of the 12-month
period immediately preceding the month in which the employment termination date
occurs.

 

(b) “Cause” means:

 

(i) The willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness or
impairment), after a written demand for substantial performance is delivered to
the Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties; or

 

(ii) The willful engaging by the Executive in illegal conduct, gross misconduct
or dishonesty which is materially and demonstrably injurious to the Company; or

 

(iii) Unauthorized and prejudicial disclosure or misuse of the Company’s secret,
confidential or proprietary information, knowledge or data relating to the
Company or its affiliates.

 

Notwithstanding the foregoing, “Cause” shall not include any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Company to whom the Executive reports or based upon the advice of
counsel for the Company.

 

1



--------------------------------------------------------------------------------

(c) “Disability” means a condition that renders the Executive unable to engage
in substantial gainful activity by means of any medically determinable mental or
physical impairment.

 

(d) “Target Bonus” means the Executive’s target bonus under the Company’s annual
bonus program, or any comparable bonus under any predecessor or successor plan
(the “Bonus Plan”), for the year in which the employment termination date
occurs.

 

SECTION 2. OBLIGATIONS OF THE COMPANY UPON TERMINATION OF EMPLOYMENT.

 

(a) Termination Other Than for Cause, Death or Disability. If the Company
terminates the Executive’s employment other than for Cause (and the Executive’s
employment is not terminated by reason of death or Disability), the Executive
shall be entitled to the following severance benefits:

 

(i) the sum of (A) the Executive’s Annual Base Salary and (B) the Target Bonus,
payable in a lump sum within 30 days after the date of termination;

 

(ii) the product of (A) the Target Bonus and (B) a fraction, the numerator of
which is the number of days in the current fiscal year through the date of
termination, and the denominator of which is 365, payable in a lump sum within
30 days after the date of termination;

 

(iii) for 12 months after the date of the Executive’s termination of employment,
reimbursement for a portion of the group health continuation coverage premiums
paid by the Executive for coverage for the Executive and/or the Executive’s
eligible dependents under Title IX of the Consolidated Budget Reconciliation Act
of 1985, as amended (“COBRA”), equal to the percentage share of premiums the
Company paid for such coverage prior to the employment termination date
(provided that the Executive shall be solely responsible for properly electing
to continue such coverage under COBRA); and

 

(iv) If the Executive’s employment terminates prior to the date on which bonuses
pursuant to the Bonus Plan are paid for the most recently completed fiscal year,
but after the end of such fiscal year, the Executive shall remain eligible for
the payment of such a bonus notwithstanding the fact that the Executive is no
longer employed on the date of payment.

 

For purposes of this Agreement, the Executive shall not be considered to have
been terminated by the Company without Cause if he resigns or is terminated
after declining an offer to relocate to the Company’s offices on the East Coast.

 

(b) Other Termination. If the Executive’s employment is terminated due to the
death or Disability of the Executive, or by the Company without Cause, or by the
Executive for any reason, then the Executive shall not be entitled to receive
severance benefits under this Agreement.

 

2



--------------------------------------------------------------------------------

(c) Wages and Vacation; Other Benefits. Without regard to the reason for, or the
timing of, the Executive’s termination of employment, the Company shall pay the
Executive (i) any unpaid wages due for periods prior to the Termination Date;
and (ii) all of the Executive’s accrued and unused vacation through the
Termination Date. These payments shall be made promptly upon termination and
within the period of time mandated by law. Amounts which are vested or which the
Executive is otherwise entitled to receive under any such plan of or any
agreement with the Company or any of its affiliated companies at or subsequent
to the date of termination of employment shall be payable in accordance with the
terms of such plan or program or agreement except as explicitly modified by this
Agreement.

 

SECTION 3. MISCELLANEOUS.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to principles of conflict of
laws. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

(b) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives, and
the Company and its successors and assigns.

 

(c) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(d) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time, in which case the Executive shall have no
further rights under this Agreement except as expressly set forth in Section 2
hereof. This Agreement represents the entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersedes any other
agreement between the parties with respect thereto (provided that it shall not
supersede the Executive’s obligations under the Confidential Information and
Inventions Assignment Agreement).

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company, through its duly authorized
Officer, have executed this Agreement to be effective as of the day and year
first above written.

 

EXECUTIVE    

/s/    KENNETH JACOBSEN

--------------------------------------------------------------------------------

COMPANY

By

 

/s/    PAUL A. FRIEDMAN

--------------------------------------------------------------------------------

Its

  Chief Executive Officer

 

4